Citation Nr: 0816599	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  04-26 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Ronald W. Chrislip, Attorney 


WITNESSES AT HEARING ON APPEAL

The appellant and her son




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from March 1943 to July 
1945.  He died in April 2002.  The appellant is the veteran's 
widow.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the RO that, 
in part, denied service connection for the cause of the 
veteran's death.  The appellant timely appealed.

In February 2006, the appellant and her son testified during 
a hearing before the undersigned at the RO.  Later that same 
month, the Board remanded the matter for additional 
development.


FINDINGS OF FACT

1.  The veteran died in April 2002.  The immediate cause of 
death was congestive heart failure, which was due to or as a 
consequence of atherosclerotic heart disease. 

2.  At the time of the veteran's death, service connection 
was in effect for shell fragment wounds of the left thumb, 
rated as 20 percent disabling; shell fragment wounds of the 
left wrist, rated as 20 percent disabling; shell fragment 
wounds of the left arm, rated as 10 percent disabling; and 
folliculitis, rated as 10 percent disabling.  The combined 
disability rating was 50 percent.

3.  The Certificate of Death indicates that the veteran's 
immediate cause of death was congestive heart failure due to 
or as a consequence of atherosclerotic heart disease.  The 
interval between onset of atherosclerotic heart disease and 
death was estimated to be 9 years.   

4.  Resolving all doubt in favor of the appellant, a disease 
or injury incurred in service caused or contributed 
substantially or materially to the veteran's death.  


CONCLUSION OF LAW

A disability incurred or aggravated in service or a 
disability that is otherwise related to service caused or 
contributed substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2007), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2007), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this claim.  
This is so because the Board is taking action favorable to 
the appellant by granting service connection for the cause of 
the veteran's death and a decision at this point poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a cardiovascular disease 
became manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  See 38 C.F.R. § 3.310 (2007).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2007).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2007).

The veteran died on April [redacted], 2002.  His death certificate 
shows that the immediate cause of death was congestive heart 
failure due to or as a consequence of atherosclerotic heart 
disease.  An autopsy was not performed.

At the time of the veteran's death, service connection was in 
effect for shell fragment wounds of the left thumb, rated as 
20 percent disabling; shell fragment wounds of the left 
wrist, rated as 20 percent disabling; shell fragment wounds 
of the left arm, rated as 10 percent disabling; and 
folliculitis, rated as 10 percent disabling-for a combined 
evaluation of 50 percent, effective December 1948.

Service medical records contain no complaints, findings, or 
diagnoses of any heart or cardiovascular problems.

The post-service medical records first revealed diagnoses of 
mild pulmonary venous hypertension in August 1985, and 
congestive heart failure in December 2000.  In February 2002, 
the veteran was hospitalized with severe shortness of breath, 
and diagnosed with congestive heart failure.  Records at that 
time reflect a history of congestive heart failure, previous 
arteriosclerotic heart disease, old inferior wall myocardial 
infarction, severe cardiomyopathy, hypertension, and chronic 
atrial fibrillation.  He also had a history of dementia.  In 
March 2002, the veteran was discharged home to live with his 
wife, and expired during the next month.
 
The appellant contends that the veteran's combat experiences 
in service led initially to post-traumatic stress disorder 
(PTSD) and hypertension, and subsequently to the congestive 
heart failure that caused his death.  In the alternative, it 
is claimed that his service-connected disability led to 
inactivity which contributed to the onset of cardiovascular 
disease or aggravated it substantially.  

In November 2002, the veteran's treating physician, Daniel L. 
Fortmann, M.D., opined that the veteran's severe inactivity 
and hypertension were underlying contributing factors leading 
to the veteran's heart disease.  Dr. Fortmann also noted that 
the veteran had been disabled due to combat injuries and 
suggested that the veteran's death be considered, in part, 
related to earlier combat injuries.

In February 2006, the appellant and her son testified that 
the veteran's serious combat wounds led to the veteran's 
significant inactivity and hypertension.  Because of service-
connected injuries to the veteran's left hand, arm, and 
thumb, the veteran was unable to mow a lawn or paint a house; 
he essentially had no use at all of his left hand.  There was 
also shrapnel in his left shoulder.
  
In March 2006, a board-certified physician in psychiatry and 
forensic psychiatry, James O'Brien, M.D., reviewed the 
veteran's medical records and pertinent medical literature 
for purposes of determining a possible relationship between 
the veteran's fatal medical conditions and his combat stress 
and war injuries.  Dr. O'Brien noted that the veteran 
experienced chronic stress due to PTSD, and that he had no 
constitutional risk factors for developing coronary artery 
disease except for essential hypertension.

Dr. O'Brien opined that, in the absence of [his combat] 
experience and injuries, the veteran's "gradual decline in 
vascular and cardiac functioning would have occurred in a 
less fulminant manner consistent with normal aging."  
Dr. O'Brien also opined that, "in the absence of [PTSD] 
suffered for almost sixty years, it is reasonably medical 
probable that the veteran would not have died in 2002 due to 
heart failure." 

In August 2007, a VA physician reviewed the entire claims 
folder, including Dr. O'Brien's opinion that hypertension 
developed from the veteran's ongoing pain syndrome from 
combat wounds and from PTSD; and that the hypertension, in 
turn, accelerated and intensified the coronary 
atherosclerotic disease, which eventually led to congestive 
heart failure and the veteran's death.  The physician 
concluded that he could not resolve the issue of service 
connection for the cause of the veteran's death without 
resort to speculation.  However, his rationale lends support 
to Dr. O'Brien's claim that the veteran had PTSD; that his 
combat wounds contributed to the development of hypertension; 
and that hypertension and/or PTSD was/were factor(s) in the 
development or aggravated his fatal cardiovascular disease.  

While it is far from clear that the veteran's death is 
related to service or service-connected disability, and it 
can be said that a preponderance of the evidence does not 
support such a finding, this is not necessary to grant 
service connection.  The Board only needs to find that the 
evidence is in equipoise and then resolve doubt in the 
veteran's favor in order to grant service connection.  See 
38 C.F.R. § 3.102.  This former Marine veteran had 
significant disability incurred in combat at Saipan during 
World War II.  Despite the long period between discharge from 
service and the onset of cardiovascular disease, unrebutted 
expert opinion has provided a viable explanation for the time 
lag and demonstrated that the fatal cardiovascular disease is 
related to service and/or service incurred disability.  
Therefore, resolving all doubt in favor of the appellant, 
service connection for the cause of the veteran's death is 
established.  


  

ORDER

Service connection for the cause of the veteran's death is 
allowed.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


